  Case 18-09108-RLM-11                           Doc 1284              Filed 09/23/20                 EOD 09/23/20 19:00:12                        Pg 1 of 15


                                                  UNITED STATES BANKRUPTCY COURT
                                                FOR THE SOUTHERN DISTRICT OF INDIANA

In re: USA Gymnastics                                                                                                               Case No. 18-09108
                                                                                                                                      08/01-08/31/2020

                                                        MONTHLY OPERATING REPORT



                                                                                             Document       Explanation
REQUIRED DOCUMENTS                                                         Form No.          Attached        Attached            Debtor Statement
Schedule of Cash Receipts and Disbursements                               MOR-1                  X
    Bank Reconciliation (or copies of debtor's bank reconciliations)      MOR-1a                                                          X
    Schedule of Professional Fees Paid                                    MOR-1b                  X
Statement of Operations                                                   MOR-2                   X
Balance Sheet                                                             MOR-3                   X
Status of Post Petition Taxes                                                                                                             X
Summary of Unpaid Postpetition Debts                                      MOR-4                   X
Listing of Aged Accounts Payable                                          MOR-4a                  X
Accounts Receivable Reconciliation and Aging                              MOR-5                   X
Debtor Questionnaire                                                      MOR-6                   X

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached
supporting documentation) is true and correct to the best of my knowledge, information and belief.




/s/ Bernadette M. Barron                                                                                    09/15/2020
Signature of Debtor                                                                                         Date
Bernadette M. Barron
Chief Financial Officer

Note:
The last four digits of the Debtor’s federal tax identification number are 7871.
The location of the Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.



The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information herein is unaudited
and subject to future adjustment. Certain assumtptions have been made as noted herein.
 Case 18-09108-RLM-11   Doc 1284   Filed 09/23/20   EOD 09/23/20 19:00:12   Pg 2 of 15




In re: USA Gymnastics                                                Case No. 18-09108
                                                                       08/01-08/31/2020
                              RELATED DEBTORS

None
     Case 18-09108-RLM-11              Doc 1284       Filed 09/23/20        EOD 09/23/20 19:00:12            Pg 3 of 15




In re: USA Gymnastics                                                                                     Case No. 18-09108
                                                                                                            08/01-08/31/2020

                                                    GENERAL NOTES

The financial statements and supplemental information contained herein are unaudited, preliminary, and may not
comply with generally accepted accounting principles ("GAAP") in all material respects. In addition, the financial
statements and supplemental information contained herein is provided to fulfill the requirements of the Office
of the United States Trustee and have been derived from the books and records of the Debtor existing at the time
the Debtor filed its respective petition for relief under chapter 11 of the Bankruptcy Code or based on records.
The Debtor cannot guarantee the reliability of the information contained in the general ledgers and other books
and records that were prepared by their former management. Further, the amounts included herein may differ
materially from the amounts set forth in any of the Debtors' Schedules of Assets and Liabilities and/or the Debtor's
Statement of Financial Affairs.

The Debtor is reporting preliminary financial information that may be subject to substantial and material revision
based upon further review, year-end analysis and/or tax return adjustments.

The Internal Revenue Service has ruled both the Organization and Foundation qualify under Section 501(c)(3)
of the Internal Revenue Code and, are therefore, generally not subject to income taxation under present income tax
laws. Payroll taxes are inclusive of the amount collected by Paychex and can be made available by request.

Insurance Receivables and Contingent Liability are recorded in accordance with the 2017 Audited Financial Statements.

The Debtors reserve the right to amend or supplement the information contained in this report.
         Case 18-09108-RLM-11                            Doc 1284              Filed 09/23/20              EOD 09/23/20 19:00:12                        Pg 4 of 15



In re: USA Gymnastics                                                                                                                                             Case No. 18-09108
                                                                                                                                                                    08/01-08/31/2020
                                                                                      MOR-1
                                                                        RECEIPTS & DISBURSEMENTS REPORT

                                                        PNC Bank        PNC Bank       PNC Bank       PNC Bank      PNC Bank      PNC Bank         BMO Bank
                                                        Acct #7647      Acct #8792     Acct #0228     Acct #2009    Acct #2326    Acct #6923       Acct #7259           Total
Beginning Book Cash
      Opening Book Balance                               3,173,705.34       1,308.04      28,961.17    600,000.00    535,446.57   4,410,000.00             0.00        8,749,421.12
RECEIPTS
     Accounts Receivable Collections                       19,262.00                                                                                                      19,262.00
     Interest                                                                                  1.37                       22.74            0.15                               24.26
     Merchandise Sales                                        267.84                       7,406.01                                                                        7,673.85
     Legal Reimbursements                                                                                                                                                      0.00
     Reimbursement from USAG State and Regions                                                                                                                                 0.00
     Membership /Sanctions/ Congress Registration        1,753,299.81                                                                                                  1,753,299.81
     Sales / Receipts                                       23,167.45                                                                                                     23,167.45
     Transfers                                           2,732,116.23       2,800.00                                                                                   2,734,916.23
     SBA PPP Funding                                                                                                                                                           0.00
     USOPC Funding/NGF                                                                                                                                                         0.00

TOTAL RECEIPTS                                           4,528,113.33       2,800.00       7,407.38          0.00         22.74            0.15            0.00        4,538,343.60
DISBURSEMENTS
     Athlete Support/Apparel                                11,861.50                                                                                                     11,861.50
     Bank Charges/Fees/Unprocessed Voids                    27,610.04                      2,040.64                                                                       29,650.68
     Computer Related Expenses                               9,354.88                                                                                                      9,354.88
     Contract Labor                                         85,535.86                                                                                                     85,535.86
     Dues/Subscriptions/Licenses                             1,668.29                                                                                                      1,668.29
     Employee Retirement Plan Funding                            0.00                                                                                                          0.00
     Equipment Purchased                                       479.10                                                                                                        479.10
     Event Related Expenses                                 56,957.17                                                                                                     56,957.17
     Expenses Paid on Behalf of State/Region                     0.00                                                                                                          0.00
     Insurance/Employee Benefits                         1,486,013.49                                                                                                  1,486,013.49
     Misc Administrative Expenses                           33,435.46                                                                                                     33,435.46
     Payroll Including Related Taxes                       321,460.53        682.98                                                                                      322,143.51
     Printing/Postage/Freight                                3,233.42                                                                                                      3,233.42
     Professional Fees                                     124,870.29                                                                                                    124,870.29
     Professional Fees - Bankruptcy                        909,763.78                                                                                                    909,763.78
     Purchased Services                                          0.00                                                                                                          0.00
     Refunds/Returns/Voided Payments                         5,867.00                                                                                                      5,867.00
     Rent - Building/Parking                                27,052.56                                                                                                     27,052.56
     Rental Property Equipment                               1,108.97                                                                                                      1,108.97
     Repairs and Maintenance                                 1,140.16                                                                                                      1,140.16
     Supplies                                                  924.38                                                                                                        924.38
     Transfers                                               2,800.00                                                             2,732,116.23                         2,734,916.23
     Travel and Entertainment                                9,182.25                                                                                                      9,182.25
     U.S. Trustee Quarterly Fees                                 0.00                                                                                                          0.00
     Utilities/Telephone                                    12,091.62                                                                                                     12,091.62
TOTAL DISBURSEMENTS                                      3,132,410.75        682.98        2,040.64          0.00          0.00   2,732,116.23             0.00        5,867,250.60

NET CASH FLOW (Receipts Less Disbursements)              1,395,702.58       2,117.02       5,366.74          0.00         22.74   (2,732,116.08)           0.00        (1,328,907.00)

CASH - END OF MONTH                                      4,569,407.92       3,425.06      34,327.91    600,000.00    535,469.31   1,677,883.92             0.00        7,420,514.12
         Special Purpose Funds                                                                      600,000.00    535,469.31   1,677,883.92                            2,813,353.23
                                                                            BANK RECONCILIATIONS
                                                       PNC Bank Acct PNC Bank Acct PNC Bank Acct PNC Bank Acct PNC Bank Acct PNC Bank Acct
                                                           #7647        #8792         #0228         #2326         #2010          #3829                                  Total
BALANCE PER BOOKS                                        4,569,407.92     3,425.06     34,327.91    600,000.00    535,469.31   1,677,883.92                0.00        7,420,514.12

BANK BALANCE                                             4,922,318.30       3,425.06      34,327.91    600,000.00    535,469.31   1,677,883.92             0.00        7,773,424.50
(+) DEPOSITS IN TRANSIT                                                                                                                                                        0.00
(-) OUTSTANDING CHECKS                                   (352,910.38)                                                                                                   (352,910.38)
OTHER (ATTACH EXPLANATION)                                                                                                                                                     0.00
ADJUSTED BANK BALANCE*                                   4,569,407.92       3,425.06      34,327.91    600,000.00    535,469.31   1,677,883.92             0.00        7,420,514.12
*Adjusted bank balance must equal balance per books.


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS                                                                                                                                                     5,867,250.60
    Less: Transfers                                                                                                                                                    (2,734,916.23)
    Plus: Estate Disbursements Made by Outside Source
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                        3,132,334.37
 Case 18-09108-RLM-11                  Doc 1284         Filed 09/23/20          EOD 09/23/20 19:00:12                  Pg 5 of 15


In re: USA Gymnastics                                                                             Case No. 18-09108
                                                                                                    08/01-08/31/2020

                                         MOR-1a
                      DECLARATION REGARDING THE BANK RECONCILIATION

Bernadette M. Barron, hereby declares and states:

I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day-to-day
operations, business affairs and books and records.
Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the
operations and finances of USA Gymnastics and information learned from my review All statements in the
Declaration are based on my personal knowledge, my review of the relevant documents and discussions with certain
employees of the Debtor.

To the best of my knowledge, all of the Debtor's bank balances are reconciled in an accurate and timely manner.



Dated:       09/15/2020                                          /s/ Bernadette M. Barron
                                                                 Bernadette M. Barron
                                                                 Chief Financial Officer
In re: USA Gymnastics                                                                                                                 Case No. 18-09108
                                                                                                                                        08/01-08/31/2020

                                                                           MOR-1b
                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                            This schedule is to include all retained professional payments from case inception to current month.
                                                                                                                                                           Case 18-09108-RLM-11




                                                     Amount                    Check                        Amount Paid             Inception-To-Date
           Payee                     Period          Approved       Payor     Number        Date         Fees   Expenses            Fees       Expenses
                                     Covered
Jenner & Block                 12/5/18-07/31/20        5,073,820    USAG       0899W        8/25/20     430,768                    2,711,085    111,471
Miller Johnson                 12/5/18-07/31/20        1,374,883    USAG       0900W        8/25/20      87,234                      830,747     37,970
                                                                                                                                                           Doc 1284




Pachulski, Stang, Ziehl &      12/5/18-04/30/20        2,433,516    USAG       92024        8/26/20     126,700                    1,807,254     10,388
Jones Shadley Racher &
Plews                          12/5/18-07/31/20        2,250,856    USAG       0901W        8/25/20     190,276                    1,078,157     50,099
Braum & Thornburg
Barnes                         12/5/18-07/31/20          211,332    USAG       91874        8/25/20      47,646                       75,964      1,682
                                                                               0902W
Rubin & Levin                  12/5/18-7/31/20           355,179    USAG       92022        8/25/20      16,004                     255,666       7,134
Development Specialists,       5/15/19-03/31/20          141,683    USAG       92020        8/25/20       5,103                     118,351         123
                                                                                                                                                           Filed 09/23/20




Inc.                                                                           92025

FrankGecker LLP                5/28/19-07/31/20          121,032    USAG        92021       8/25/20        6,033                     84,222         326

 Totals                                              11,962,301                                          909,764             0     6,961,446     219,193
                                                                                                                                                           EOD 09/23/20 19:00:12
                                                                                                                                                           Pg 6 of 15
   Case 18-09108-RLM-11        Doc 1284     Filed 09/23/20           EOD 09/23/20 19:00:12   Pg 7 of 15




In re: USA Gymnastics                                                                   Case No. 18-09108
                                                                                           08/01-08/31/2020

                                          MOR-2
                                  STATEMENT OF OPERATIONS

REVENUE                                                EXPENSES
                                                       Marketing                                     10,207
Marketing                                    109,234   Events: American Cup                          21,414
Events                                                 Events: Other                                  2,156

  Total Marketing and Events                 109,234     Total Marketing and Events                  33,777

Communications
New Media                                     12,414   Membership
   Total Communications                       12,414   Congress                                      31,900
                                                       Education                                     10,988
Women                                                  Merchandising                                  5,652
Men                                                    Safe Sport                                    41,750
T&T                                                      Total Member Services                       90,290
RSG
Sports Acro                                            Communications                                   531
Mulit-Discipline                                       Content                                          -
Gym for all                                            New Media                                      3,707
  Total Program                                  -       Total Communications                         4,238

Membership                                   700,000   Women                                         79,511
Congress                                      30,995   Men                                           49,856
Education                                     49,412   T&T                                           28,982
Merchandising                                  7,673   Rhythmic                                      16,092
   Total Member Services                     788,080   Sports Acro
                                                       Multi Discipline
Grant Inc-USOPC and NGF                                Medical                                        7,762
PPP Loan Forgiveness                         804,500   Gym For All                                    1,500
Admin                                         27,429     Total Program                              183,703
  Total Revenue                           1,741,657
                                                       International Relations                        2,167
                                                       Governance
                                                       Administrative                               443,939
                                                       Legal                                        407,564
                                                       Insurance                                  1,486,013
                                                       Depreciation                                  11,973
                                                         Total Admin                              2,351,656




                                                         Total Expenses                          2,663,664

                                                           TOTAL NET INCOME                       (922,007)
In re: USA Gymnastics                                                                   Case No. 18-09108
                                                                                          08/01-08/31/2020

                                               MOR-3
                                           BALANCE SHEET

ASSETS                                                 LIABILITIES AND NET ASSETS
Current Assets                                         Liabilities
                                                                                                             Case 18-09108-RLM-11




Cash: Operating                           4,607,160    Accounts Payable-Prepetition             1,952,579
Cash: Special Purpose                     2,813,353    Accounts Payable-Post-Petition           4,882,493
 Total Cash                               7,420,513    Contingent Liability                    75,000,000
                                                       Deferred Revenues                        4,591,968
                                                                                                             Doc 1284




Accounts Receivable                         155,356    Total Liabilities                       86,427,040
Prepaid Expenses                            214,681
Inventory                                    87,761
Insurance Receivable                     75,000,000    Retained Earnings                       (3,290,585)
Total Current Assets                     82,878,312
                                                       Total Liabilities and Equity            83,136,456
Furniture, Fixtures, and Equipment
                                                                                                             Filed 09/23/20




Property, Plant and Equipment             1,610,158
Accumulated Depreciation                 (1,352,013)
Net Furniture, Fixtures, and Equipment      258,145

Total Assets                             83,136,456
                                                                                                             EOD 09/23/20 19:00:12
                                                                                                             Pg 8 of 15
  Case 18-09108-RLM-11                      Doc 1284           Filed 09/23/20            EOD 09/23/20 19:00:12                    Pg 9 of 15



                                              MOR-1a
                           DECLARATION REGARDING STATUS OF POST PETITION TAXES

Bernadette M. Barron, hereby declares and states:
I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day to day tax operations of
USA Gymnastics.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the operations and
finances of USA Gymnastics, information learned from my review of relevant documents and information that I have received from
other members of management and/or the Debtor's advisors. I am authorized to submit this declaration on behalf of USA Gymnastics
and, if I were called upon to testify, I could and would testify competently to the facts set forth herein. I submit this declaration
under penalty of perjury pursuant to 28 U.S.C. Section 1746.

To the best of my knowledge, the Debtor has filed all necessary federal, state and local tax returns and made all required post-petition
tax payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have
occurred due to unintentional oversights.



Dated:             09/15/2020                                               /s/ Bernadette M. Barron
                                                                            Bernadette M. Barron
                                                                            Chief Financial Officer
Case 18-09108-RLM-11        Doc 1284     Filed 09/23/20     EOD 09/23/20 19:00:12   Pg 10 of 15




   In re: USA Gymnastics                                                 Case No. 18-09108
                                                                           08/01-08/31/2020

               ACCOUNTS RECEIVABLE RECONCILATION AND AGING

   Accounts Receivable Reconciliation                                        Amount
   Total Accounts Receivable at the beginning of the reporting period           67,356.37
   + Amounts billed during the period                                          107,320.00
   - Amounts collected during billing period                                   (19,320.00)
   Total Accounts Receivable at the end of the reporting period                155,356.37
   Accounts Receivable Aging                                                 Amount
   0-30 days old                                                               103,000.00
   31-60 days old                                                                     -
   61-90 days old                                                                     -
   90+ days old                                                                 52,356.37
   Total Accounts Receivable                                                   155,356.37
Case 18-09108-RLM-11               Doc 1284          Filed 09/23/20    EOD 09/23/20 19:00:12               Pg 11 of 15


  In re: USA Gymnastics                                                               Case No. 18-09108
                                                                                        08/01-08/31/2020
                                  LISTING OF AGED ACCOUNTS PAYABLE
                      Days
  Invoice Date     Outstanding                    Vendor                Description           Amount


        12/31/18          609    Jenner & Block                       Professional Fees        33,706.46
        12/31/18          609    Pachulski Stang Ziehl & Jones LLP    Professional Fees         2,799.80
        12/31/18          609    Plews Shadley Racher & Braun LLP     Professional Fees         9,226.40
         1/31/19          578    Jenner & Block                       Professional Fees        23,356.98
         1/31/19          578    Miller Johnson Snell & Cummiskey     Professional Fees        26,241.10
         1/31/19          578    Pachulski Stang Ziehl & Jones LLP    Professional Fees        34,662.50
         1/31/19          578    Plews Shadley Racher & Braun LLP     Professional Fees        15,967.00
         1/31/19          578    Rubin & Levin                        Professional Fees         8,816.70
         2/28/19          550    Jenner & Block                       Professional Fees        27,761.20
         2/28/19          550    Miller Johnson Snell & Cummiskey     Professional Fees        21,976.30
         2/28/19          550    Pachulski Stang Ziehl & Jones LLP    Professional Fees        54,842.40
         2/28/19          550    Plews Shadley Racher & Braun LLP     Professional Fees        12,145.40
         2/28/19          550    Rubin & Levin                        Professional Fees         9,758.00
         3/31/19          519    Jenner & Block                       Professional Fees        49,842.63
         3/31/19          519    Miller Johnson Snell & Cummiskey     Professional Fees        20,470.70
         3/31/19          519    Pachulski Stang Ziehl & Jones LLP    Professional Fees        30,699.40
         3/31/19          519    Plews Shadley Racher & Braun LLP     Professional Fees        23,214.50
         3/31/19          519    Rubin & Levin                        Professional Fees         4,898.60
         4/30/19          489    Jenner & Block                       Professional Fees        46,814.37
         4/30/19          489    Miller Johnson Snell & Cummiskey     Professional Fees        17,936.60
         4/30/19          489    Pachulski Stang Ziehl & Jones LLP    Professional Fees        29,435.50
         4/30/19          489    Plews Shadley Racher & Braun LLP     Professional Fees        26,636.60
         4/30/19          489    Rubin & Levin                        Professional Fees         5,143.10
         5/31/19          458    Jenner & Block                       Professional Fees        57,476.56
         5/31/19          458    Miller Johnson Snell & Cummiskey     Professional Fees        18,694.30
         5/31/19          458    Pachulski Stang Ziehl & Jones LLP    Professional Fees        46,600.10
         5/31/19          458    Plews Shadley Racher & Braun LLP     Professional Fees        18,835.60
         6/30/19          428    Development Specialists, Inc         Professional Fees         5,986.50
         6/30/19          428    FrankGecker                          Professional Fees         8,657.50
         6/30/19          428    Fred Caruso                          Professional Fees         5,019.00
         6/30/19          428    Jenner & Block                       Professional Fees        56,007.71
         6/30/19          428    Miller Johnson Snell & Cummiskey     Professional Fees        19,515.60
         6/30/19          428    Pachulski Stang Ziehl & Jones LLP    Professional Fees        36,486.40
         6/30/19          428    Plews Shadley Racher & Braun LLP     Professional Fees        25,099.90
         6/30/19          428    Rubin & Levin                        Professional Fees         8,549.40
         7/31/19          397    Development Specialists, Inc         Professional Fees         1,417.00
         7/31/19          397    FrankGecker                          Professional Fees         1,742.50
         7/31/19          397    Fred Caruso                          Professional Fees         5,418.00
         7/31/19          397    Jenner & Block                       Professional Fees        71,571.78
         7/31/19          397    Miller Johnson Snell & Cummiskey     Professional Fees         8,626.70
         7/31/19          397    Pachulski Stang Ziehl & Jones LLP    Professional Fees        50,819.10
         7/31/19          397    Plews Shadley Racher & Braun LLP     Professional Fees        42,408.70
         7/31/19          397    Rubin & Levin                        Professional Fees          848.20
         8/30/19          367    Development Specialists, Inc         Professional Fees          409.50
         8/30/19          367    FrankGecker                          Professional Fees         3,630.00
         8/30/19          367    Fred Caruso                          Professional Fees          812.00
         8/30/19          367    Miller Johnson Snell & Cummiskey     Professional Fees        12,225.70
         8/30/19          367    Pachulski Stang Ziehl & Jones LLP    Professional Fees        30,725.40
         8/30/19          367    Plews Shadley Racher & Braun LLP     Professional Fees        28,592.10
Case 18-09108-RLM-11               Doc 1284           Filed 09/23/20    EOD 09/23/20 19:00:12               Pg 12 of 15


  In re: USA Gymnastics                                                                Case No. 18-09108
                                                                                         08/01-08/31/2020
                                  LISTING OF AGED ACCOUNTS PAYABLE
                      Days
  Invoice Date     Outstanding                    Vendor                 Description           Amount
         8/31/19          366    Jenner & Block                        Professional Fees        60,719.33
         9/30/19          336    Jenner & Block                        Professional Fees        78,192.05
         9/30/19          336    Miller Johnson Snell & Cummiskey      Professional Fees        11,845.90
         9/30/19          336    Pachulski Stang Ziehl & Jones LLP     Professional Fees         7,772.10
         9/30/19          336    Plews Shadley Racher & Braun LLP      Professional Fees        19,844.20
         9/30/19          336    Rubin & Levin                         Professional Fees         3,857.20
        10/31/19          305    Jenner & Block                        Professional Fees        64,630.19
        10/31/19          305    Miller Johnson Snell & Cummiskey      Professional Fees        12,987.10
        10/31/19          305    Pachulski Stang Ziehl & Jones LLP     Professional Fees         4,719.20
        10/31/19          305    Plews Shadley Racher & Braun LLP      Professional Fees        19,327.40
        11/30/19          275    Jenner & Block                        Professional Fees        60,124.28
        11/30/19          275    Miller Johnson Snell & Cummiskey      Professional Fees         8,679.10
        11/30/19          275    Pachulski Stang Ziehl & Jones LLP     Professional Fees        18,036.60
        11/30/19          275    Plews Shadley Racher & Braun LLP      Professional Fees        25,069.60
        12/31/19          244    Development Specialists, Inc          Professional Fees         1,183.00
        12/31/19          244    FrankGecker                           Professional Fees         1,806.50
        12/31/19          244    Fred Caruso                           Professional Fees         1,008.00
        12/31/19          244    Jenner & Block                        Professional Fees        39,644.38
        12/31/19          244    Miller Johnson Snell & Cummiskey      Professional Fees         6,679.30
        12/31/19          244    Pachulski Stang Ziehl & Jones LLP     Professional Fees        11,840.70
        12/31/19          244    Plews Shadley Racher & Braun LLP      Professional Fees        13,402.90
        12/31/19          244    Plews Shadley Racher & Braun LLP      Professional Fees        40,924.55
        12/31/19          244    Rubin & Levin                         Professional Fees         1,544.80
         1/31/20          213    Barnes & Thornburg                    Professional Fees        40,135.91
         1/31/20          213    Barnes & Thornburg                    Professional Fees        84,556.58
         1/31/20          213    Jenner & Block                        Professional Fees        67,235.76
         1/31/20          213    Jenner & Block                        Professional Fees      237,249.40
         1/31/20          213    Miller Johnson Snell & Cummiskey      Professional Fees         8,064.60
         1/31/20          213    Pachulski Stang Ziehl & Jones LLP     Professional Fees        25,618.30
         1/31/20          213    Plews Shadley Racher & Braun LLP      Professional Fees        19,747.10
         1/31/20          213    Plews Shadley Racher & Braun LLP      Professional Fees        78,988.40
         1/31/20          213    Rubin & Levin                         Professional Fees         2,960.10
          2/1/20          212    Jenner & Block                        Professional Fees        31,318.11
         2/28/20          185    Jenner & Block                        Professional Fees      125,272.44
         2/28/20          185    Jenner & Block                        Professional Fees        57,362.04
         2/28/20          185    Miller Johnson Snell & Cummiskey      Professional Fees        10,071.60
         2/28/20          185    Pachulski Stang Ziehl & Jones LLP     Professional Fees        26,783.30
         2/28/20          185    Plews Shadley Racher & Braun LLP      Professional Fees        17,323.10
         2/28/20          185    Plews Shadley Racher & Braun LLP      Professional Fees        69,292.40
         2/28/20          185    Rubin & Levin                         Professional Fees         6,962.40
         3/31/20          153    Development Specialists, Inc          Professional Fees          588.00
         3/31/20          153    FrankGecker                           Professional Fees         3,710.90
         3/31/20          153    Fred Caruso                           Professional Fees         1,368.00
         3/31/20          153    Jenner & Block                        Professional Fees      229,448.16
         3/31/20          153    Miller Johnson Snell & Cummiskey      Professional Fees        10,448.60
         3/31/20          153    Miller Johnson Snell & Cummiskey      Professional Fees        27,105.48
         3/31/20          153    Pachulski Stang Ziehl & Jones LLP     Professional Fees        57,360.20
         3/31/20          153    Pachulski Stang Ziehl & Jones LLP     Professional Fees      113,129.08
         3/31/20          153    Plews Shadley Racher & Braun LLP      Professional Fees        18,208.40
         3/31/20          153    Plews Shadley Racher & Braun LLP      Professional Fees        72,833.60
Case 18-09108-RLM-11               Doc 1284           Filed 09/23/20         EOD 09/23/20 19:00:12                 Pg 13 of 15


  In re: USA Gymnastics                                                                       Case No. 18-09108
                                                                                                08/01-08/31/2020
                                  LISTING OF AGED ACCOUNTS PAYABLE
                      Days
  Invoice Date     Outstanding                    Vendor                      Description             Amount
         3/31/20          153    Rubin & Levin                              Professional Fees           6,577.00
         4/30/20          123    APCO Worldwide LLC                          Administrative            47,897.18
         4/30/20          123    Jenner & Block                             Professional Fees          35,595.54
         4/30/20          123    Jenner & Block                             Professional Fees        143,642.01
         4/30/20          123    Miller Johnson Snell & Cummiskey           Professional Fees          13,366.60
         4/30/20          123    Miller Johnson Snell & Cummiskey           Professional Fees          54,486.40
         4/30/20          123    Pachulski Stang Ziehl & Jones LLP          Professional Fees          26,970.96
         4/30/20          123    Pachulski Stang Ziehl & Jones LLP          Professional Fees           6,573.40
         4/30/20          123    Plews Shadley Racher & Braun LLP           Professional Fees          18,508.70
         4/30/20          123    Plews Shadley Racher & Braun LLP           Professional Fees          74,075.45
         4/30/20          123    Rubin & Levin                              Professional Fees           3,390.90
         5/31/20          92     Barnes & Thornburg                         Professional Fees           6,336.96
         5/31/20          92     Barnes & Thornburg                         Professional Fees           1,578.63
         5/31/20          92     Barnes & Thornburg                         Professional Fees            862.40
         5/31/20          92     Barnes & Thornburg                         Professional Fees            215.60
         5/31/20          92     Jenner & Block                             Professional Fees          43,622.19
         5/31/20          92     Jenner & Block                             Professional Fees        175,187.04
         5/31/20          92     Miller Johnson Snell & Cummiskey           Professional Fees          57,096.89
         5/31/20          92     Miller Johnson Snell & Cummiskey           Professional Fees          13,687.10
         5/31/20          92     Plews Shadley Racher & Braun LLP           Professional Fees        113,380.60
         5/31/20          92     Plews Shadley Racher & Braun LLP           Professional Fees          28,337.20
         5/31/20          92     Rubin & Levin                              Professional Fees           6,926.86
         5/31/20          92     Rubin & Levin                              Professional Fees           2,940.10
         6/30/20          62     Jenner & Block                             Professional Fees          57,127.41
         6/30/20          62     Jenner & Block                             Professional Fees        231,701.46
         6/30/20          62     Plews Shadley Racher & Braun LLP           Professional Fees         95,310.60
         6/30/20          62     Plews Shadley Racher & Braun LLP           Professional Fees         23,414.60
         6/30/20          62     Rubin & Levin                              Professional Fees         10,889.40
         6/30/20          62     Rubin & Levin                              Professional Fees          2,645.50
          7/2/20          60     Miller Johnson Snell & Cummiskey           Professional Fees         51,278.45
         7/23/20          39     Miller Johnson Snell & Cummiskey           Professional Fees         12,328.60
         7/31/20          31     FrankGecker                                Professional Fees         12,419.97
         7/31/20          31     FrankGecker                                Professional Fees          4,516.50
         7/31/20          31     Rubin & Levin                              Professional Fees            619.30
         7/31/20          31     Rubin & Levin                              Professional Fees          2,480.50
          8/1/20          30     OMNI                                       Professional Fees          1,583.70
          8/1/20          30     ReiterBurns                                Professional Fees         23,813.78
         8/31/20          0      Expense Reimbursments                       Administrative            4,035.52
         8/31/20          0      Miller Johnson Snell & Cummiskey           Professional Fees         62,353.40
         8/31/20          0      Rubin & Levin                              Professional Fees          3,099.80
         8/31/20          0      Jenner & Block                             Professional Fees        146,654.48
         8/31/20          0      FrankGecker                                Professional Fees         22,969.55
         8/31/20          0      Plews Shadley Racher & Braun LLP           Professional Fees        172,487.05

                                 Total Post Petition                                                4,882,493.11
                                         Includes 20% holdback on professional fees
Case 18-09108-RLM-11               Doc 1284         Filed 09/23/20      EOD 09/23/20 19:00:12   Pg 14 of 15



 In re: USA Gymnastics                                             Case No. 18-09108
                                                                     08/01-08/31/2020

             SUMMARY OF UNPAID POST ACCOUNTS PAYABLE

 Accounts Payable Reconciliation
 Total Accounts Payable at the beginning of the reporting period           5,463,333
 + Amounts billed during the period                                        2,554,294
 - Amounts paid during billing period                                     (3,135,134)
 Total Accounts Payable at the end of the reporting period                 4,882,493
 Accounts Payable Aging
 0-30 days old                                                               436,998
 31-60 days old                                                               83,643
 61-90 days old                                                              421,088
 90+ days old                                                              3,940,764
 Total Accounts Payable                                                    4,882,493
     Case 18-09108-RLM-11           Doc 1284       Filed 09/23/20      EOD 09/23/20 19:00:12    Pg 15 of 15




In re: USA Gymnastics                                                                         Case No. 18-09108
                                                                                                08/01-08/31/2020

                                                   MOR-6
                                           DEBTOR QUESTIONNAIRE

Must be completed each month                                                              Yes           No

 1   Have any assets been sold or transferred outside the normal course of business                      X
     this reporting period? If yes, provide an explanation below.
 2   Have any funds been disbursed from any accounts other than a debtor in                              X
     possession account this reporting period? If yes, provide an explanation below.
 3   Have all postpetition tax returns been timely filed? If no, provide an explanation   X
     below.
 4   Are workers compensation, general liability and other necessary insurance            X
     coverages in effect? If no, provide an explanation below.
 5   Has any bank account been opened during the reporting period? If yes, provide                       X
     documentation identifying the opened account(s).
